UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 26, 2013 The Female Health Company (Exact name of registrant as specified in its charter) Wisconsin 1-13602 39-1144397 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 515 North State Street, Suite 2225, Chicago, Illinois 60654 (Address of principal executive offices, including zip code) (312) 595-9123 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of The Female Health Company (the "Company") was held on March 26, 2013.A total of 28,669,916 shares of common stock were eligible to vote at the Annual Meeting.The matters voted on at the Annual Meeting were as follows: 1.Election of Directors: The following individuals were nominated for election to the Board of Directors for terms that expire at the next annual meeting of shareholders. Name Votes For Votes Withheld Broker Non-Votes David R. Bethune Stephen M. Dearholt Donna Felch Mary Margaret Frank, Ph.D. William R. Gargiulo, Jr. Mary Ann Leeper, Ph.D. O.B. Parrish Michael R. Walton Richard E. Wenninger The nominations were made by the Board of Directors and no other nominations were made by any shareholder. The nominees had currently been members of the Board of Directors at the date of the Annual Meeting. 2.Ratification of Auditors: The shareholders voted to ratify the appointment by the Company's Audit Committee of McGladrey LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2013. Votes For Votes Against Abstentions Broker Non-Votes - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FEMALE HEALTH COMPANY Date:April1, 2013 BY/s/ Michele Greco Michele Greco, Vice President and Chief Financial Officer 3
